 

10
11
12
13
14
‘ 15
16
17
1a
19
20
21
22
23
24
25

26

Tl-|E HONORABLE JAMES L. ROBART

lN THE UNITED STATES DISTRICT COURT
FOR TH`E WBST`ERN DISTRICT OF WASHlNGTON

AT SEATTLE
UNrTED STATES OF AMERlCA, No. CR18-00162~JLR
Plaintiff, MP@&BD~}@RDER GRANTING R/UO"
MOTION TO SEAL RESPONS'E TO
V» GOVERNMENT’S .MOTION lN
_ ' LlMiNE TO PRECLUDE ir\/iPROPER
HANY VELETANUC= QUE-STIONlNG, EVIDENEC OR
ARGUMENT
De.fendant.

 

 

 

 

TH'E COURT having received and reviewed the Motio'n to Seal Response to
Government’S _Metion in Limine to Preclude improper Questioning, Evidence or
Argument, and based on all et the other records and flies in this matter, and good cause
appearirig,

IT lS HER`EBY ORDERED that the Motion to Seal the Reply is GRANTED. The
Response to Government’S M`otion in Limine to `Preclude Im'proper Questioning, Evidenee
or Argument Shali be maintained under seal. l

a
DATED this j§_d day ebmary, 2019

 

Tru~: H`ONOY ABLE JAMES L ROBART
UN 1TED SY ATES DISTRICT JUDGE

[PRQPOSED] ORDER GRANT[NG MOT[ON T() L.¢\w orrseus'oF:0HN1'1F.NRYBROWNB,P.3.
SEAL, RESPONSE re GOVERNMENT 3 MOTlON 80§§§§§§§%1§§'§'§§§0§“9§§§00
m umwa To PRECLUDE lMPROPBR (206)383.@§71.1=,1><; (206;383.0130

QUESTEON]NG, EVIDENC`E OR ARGUMENT

 

 

